DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 3-4 directed to an aluminum alloy thick plate non-elected without traverse.  Accordingly, Claims 3-4 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 01/26/2021, the Examiner rejected Claims 1-2 on the grounds of 35 USC 103 (Nagami, Kamat) and 35 USC 112(b).  
In view of the amendments and arguments to Claim 1, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to an aluminum alloy thick plate comprising an aluminum alloy including Mg of 2.0 to 5.0 mass %, wherein the aluminum alloy thick plate has a plate thickness of 300 to 400 mm, and A is 160 pieces/cm2 or less and B is 1.15 times or more as large as A, when Wa is a plate width of the aluminum alloy thick plate in a section perpendicular to a casting direction and to the plate thickness, wherein the casting direction is a direction in which an ingot of the aluminum alloy serving as a raw material of the aluminum alloy thick plate is drawn in casting, a 0 position is a center in a plate width direction, a 0.50 Wa position represents each of plate ends in the plate width direction, where (i) A, in pieces/cm2 is a maximum value in numbers of porosities with an equivalent circle diameter of 50 pm or more per unit area in each of positions located at a center portion in a plate thickness 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to A, in pieces/cm2, being a maximum value in numbers of porosities with an equivalent circle diameter of 50 pm or more per unit area in each of positions located at a center portion in a plate thickness direction and at positions of 0.39 Wa, 0.40 Wa, 0.42 Wa, 0.44 Wa, 0.46 Wa, and 0.48 Wa between the 0 position and each 0.50 Wa position in the plate width direction; and (ii) B, in pieces/cm2 is a maximum value in numbers of porosities with an equivalent circle diameter of 50 pm or more per unit area in each of positions located at the center portion in the plate thickness direction and at positions of 0.12 Wa, 0.16 Wa, 0.21 Wa, 0.25 Wa, and 0.30 Wa between the 0 position and each 0.50 Wa position in the plate width direction.  Examiner notes that due to dependency to Claim 1, Claim 2 is also allowable.
In regards to Applicant’s Arguments filed on 04/26/2021, Applicant argues that Nagami and Kamat both fail to teach the aspects of the base Claim 1 to the limitations of A and B and their respective definitions, each associated with different positions represented by Wa (Applicant’s Arguments, Page 5), and that none of the teachings of Nagami teach the specific 
In regards to Applicant’s argument, Examiner notes that Applicant’s argument is persuasive and places the application in condition for allowance.  As argued by the Applicant, while Nagami directs teachings towards the location of porosities in terms of density, Nagami does not teach or provide variables that would render one of ordinary skill in the art to find it obvious to have arrived at the limitations of porosity density in terms of location and size as claimed in instant Claim 1.  
Therefore, Applicant’s argument is persuasive. 

Applicant argues that the process of Kamat does not necessarily and inherently result in the same characteristics as instantly claimed, as the alleged combinations are merely one possible example of a finite number of solutions in Kamat, and that nothing in Kamat indicates porosity as a process-dependent parameter of interest, let alone the porosity densities measured at particular widthwise positions as claimed (Applicant’s Arguments, Page 9), and that the unpredictability of beneficial results associated with said aspects of instant Claim 1, as shown in Table 2, show that the parameters of A and B as claimed result in excellent strength properties, especially fatigue strength (Pages 9-10).
In regards to Applicant’s argument, Examiner notes that Applicant’s arguments place the application in condition for allowance.  In regards to Applicant’s argument regarding Kamat’s method just one of various finite possibilities, Examiner notes that the use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.   Nevertheless, as argued by the Applicant, although Kamat teaches a substantially similar process, there is no teaching that would lead one of ordinary skill in the art to arrive at the claimed limitations of the product of instant Claim 1, especially given the evidence on the record in the form of data from the specification.  Therefore, Applicant has provided sufficient evidence on the record to show that the products of the prior art to not sufficiently teach the limitations of instant Claim 1.
Furthermore, it is noted that Japanese Patent Application Nos. JP 2017-040171 and JP 2017-060450, from which the instant application claims foreign priority, received Decisions to Grant a Patent on 11/09/2019 and 11/06/2019, respectively, by the Japanese Patent Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784